                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NATIVE AMERICAN INDUSTRIAL      :
SOLUTIONS LLC,                  :
     Plaintiff and Counterclaim :
     Defendant                  :                           No. 1:17-cv-00677
                                :
            v.                  :                           (Judge Kane)
                                :
ADVANCED FACILITY MANAGEMENT :
SERVICES, INC.,                 :
     Defendant and Counterclaim :
     Plaintiff:

                                            ORDER

       AND NOW, on this 10th day of January 2019, upon consideration of Defendant’s motion

for summary judgment as to Count I of Plaintiff’s complaint (Doc. No. 19), and Plaintiff’s

motion for summary judgment as to Count I of Plaintiff’s complaint (Doc. No. 17), and in

accordance with the Memorandum issued concurrently with this Order, IT IS ORDERED

THAT:

           1. Defendant’s motion for summary judgment (Doc. No. 19) is GRANTED as to
              Count I of Plaintiff’s complaint (Doc. No. 1-1), and the entry of judgment in favor
              of Defendant on that count is deferred until the conclusion of the above-captioned
              action;

           2. Plaintiff’s motion for summary judgment (Doc. No. 17), is DENIED as to Count I
              of Plaintiff’s Complaint (Doc. No. 1-1);

           3. Plaintiff and Defendant are directed to submit, within fourteen (14) days of the
              date of this Order, briefs specifically addressing the impact of the Memorandum
              accompanying this Order on Count I of Plaintiff’s complaint (Doc. No. 1-1) and
              Defendant’s counterclaim (Doc. No. 4);

           4. Plaintiff and Defendant are directed file a responsive brief within fourteen (14)
              days after service of their respective briefs; and
5. Plaintiff and Defendant may file a reply brief within seven (7) days after the
   service of their respective responsive briefs.




                                                 s/ Yvette Kane
                                                 Yvette Kane, District Judge
                                                 United States District Court
                                                 Middle District of Pennsylvania
